Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In light of the amendment to independent claim 1, upon which claim 2 depends, claim 2 should be amended in kind to remain consistent with the terminology used in claim 1.  That is, the limitation “each of the radiating portions further generates” should be replaced with —each of the plurality of resonance paths—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antenna structures having at least four resonance paths having a same length, does not reasonably provide enablement for antenna structures having less than four resonance paths of the same length.  The specification does not enable any person skilled in the art to which it pertains, or with which make and use the invention commensurate in scope with these claims.
The subject matter of the present application generally relates to an antenna structure and a wireless communication device using the antenna structure.  With respect to the antenna structure Applicant discloses an antenna structure including, a first radiating portion 13, a second radiating portion 14, a third radiating portion 15, a fourth radiating portion 16, a fifth radiating portion 17, a sixth radiating portion 18, a seventh radiating portion 19, an eighth radiating portion 20, a ninth radiating portion 21, and a tenth radiating portion 22. (Specification, para. [0019]; See also fig. 2) 
In paragraph [0024], Applicant describes:
The first connecting member 11 feeds current into the first radiating portion 13 from the feed source of the main circuit board 210. The first radiating portion 13, the third radiating portion15, the fifth radiating portion 17, and the sixth radiating portion 18 cooperatively form a first resonance path, a total length L1+L2+L3+L4 of the first resonance path being 20 millimeters. The first radiating portion 13, the third radiating portion 15, the fifth radiating portion 17, and the seventh radiating portion 19 cooperatively form a second resonance path, a total length L1 +L2+L3+L5 of the second resonance path being 20 millimeters. The first radiating portion 13, the third radiating portion15, the fifth radiating portion 17, the eighth radiating portion 20, and the ninth radiating portion 21 cooperatively form a third resonance path, a total length L1+L2+L3+L6+L7 of the third resonance path being 20 millimeters. The first radiating portion 13, the third radiating portion 15, the fifth radiating portion 17, the eighth radiating portion 20, and the tenth radiating portion 22 cooperatively form a fourth resonance path, a total length L1+L2+L3+L6+L8 of the fourth resonance path being 20 millimeters. All the resonance paths are grounded through the second connecting member 12. In at least one embodiment, the respective lengths of the first resonance path, the second resonance path, the third resonance path, and the fourth resonance path are the same, each of the resonance paths can activate a first mode to generate radiation signals in a first frequency band. In this exemplary embodiment, the first mode is a WI-FI 2.4G operation mode, while the first frequency band is a frequency band of about 2400-2484 MHz. Additionally, a frequency doubling of the WI-FI 2.4G operation mode can activate a second mode to generate radiation signals in a second frequency band. In this exemplary embodiment, the second mode is a 

In both of claims 3 and 4, Applicant limits the claimed antenna structure to include a first radiating portion 13, a second radiating portion 14, a third radiating portion 15, a fourth radiating portion 16, a fifth radiating portion 17, a sixth radiating portion 18 and a seventh radiating portion 19; claims 2 and 3 additionally recite the structural relationship and arrangement of all of the above first through seventh radiating portions 13-19 as shown in figure 2.  These claims, thus, only capture part of the overall antenna structure 100 shown in the figure; missing are the remaining eighth radiating portion 20, ninth radiating portion 21 and tenth radiating portion 22 and the structural relationship and arrangement of the eighth through tenth radiating portions 20-22.  The scope of the claimed antenna structure of claims 3 and 4 is too broad with respect to Applicant’s disclosure and the person skilled in the art would not be able to make and use the entire scope of the claimed antenna structure without undue experimentation.
The missing features are necessary to the present application’s antenna structure as they make up part of the radiating element of the antenna structure.  It is well known to the person of skill in the art of antennas that the structural configuration as well as the dimensions of the radiating element are the most fundamental factors in determining the radiation characteristics of an antenna structure.  Current industry trends demand antenna engineers to continuously come up with new antenna designs having improved or optimized radiation performance.  It is not a matter routine experimentation for the person of skill to be able to produce an antenna having specified size and shape and with a desired radiation characteristic for any application; this requires experimentation that, in many cases, leads to unpredictable results.  This is evidenced by the vast number of existing patents granted for novel and nonobvious antenna structures.  Likewise, Applicant too has filed for a patent on a novel antenna structure which is best illustrated in figure 2 and includes at least the 
In the instant application Applicant’s discloses the antenna structure having at least four resonance paths having a same length that activate a first mode to generate radiation signals in a first frequency band and, additionally, a frequency doubling of the first mode can activate a second mode to generate radiation signals in a second frequency band. (See para. [0024]) This radiation characteristic does not occur without the presence of all of the first through tenth radiating portions 13-22 and their structural relationship and arrangement.  
Applicant has provided little enabling disclosure of the multiple variations of antenna structures encompassed by the claims, and include at least the first through seventh radiating portions 13-19, as recited by claims 3 and 4.  Accordingly, the specification does not enable the person skilled in the art to make and use the invention commensurate in scope with the antenna structure of claims 3 and 4.
Claims 5 and 6 limit the claimed antenna structure to include the missing eighth through tenth radiating portions and, thus, remedy the above deficiencies with respect to scope of enablement.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHANGREN et al. (CN 204118251 U).
Claims 1 and 13:  SHANGREN discloses a wireless communication device (fig. 1), comprising an antenna structure comprising: at least one connecting member (feed line that feeds signal to feed 15); a plurality of radiating portions (141, 142, 121-123) forming a plurality of resonance paths; wherein the at least one connecting member feeds current into the plurality of radiating portions, each of the plurality of resonance paths has a same length (fig. 1 shows the radiating portions symmetrical) and generates radiation signals in a first frequency band (common resonance, Abstract).
Claim 2:  SHANGREN discloses wherein each of the radiating portions further generates radiation signals in a second frequency band, the second frequency band is multiple frequency of the first frequency band (All antennas inherently generate radiation signals in harmonic frequencies (second frequency band) which are multiples of the fundamental frequency (first frequency band)).
Claim 10:  SHANGREN discloses wherein the plurality of resonance paths share a feed source (15) and a ground (11 and 13), each of the resonance paths forms a PIFA antenna (fig. 1; while the prior art fails to use the term “PIFA”, the claimed feature is inherent in the design of the antenna of the prior art; since the antenna is grounded and fed as shown in figure 1, each of the resonance paths necessarily forms a PIFA antenna).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/          Primary Examiner, Art Unit 2845